Citation Nr: 1611771	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for histoplasmosis of the right lung.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from February 1959 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the appeal, the Veteran moved, and jurisdiction has been transferred to the RO in Milwaukee, Wisconsin.  

In July 2010, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In February 2014, the Board dismissed the issue of a compensable evaluation for inactive tuberculosis of the lymph nodes, right mediastinal and remanded the issue currently on appeal for additional development.

In January 2015, the Board denied entitlement to a compensable evaluation for histoplasmosis of the right lung.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015 Order, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated and remanded the January 2015 decision back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An updated VA pulmonary examination is necessary.  On remand, the Veteran should also be given the opportunity to identify the clinician or medical facility that issued his handicap parking permit due to his service-connected lung disability.

Finally, the Veteran has identified additional VA treatment records from the VA Medical Center (VAMC) in Milwaukee and the Union Grove VA outpatient clinic beginning in January 2015.  See October and November 2015 Statements in Support of Claim.  Notably, the VA treatment records are current through May 19, 2014.  Accordingly, on remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the clinician or medical facility that issued his November 2014 handicap parking permit due to his service-connected lung disability.  With any necessary assistance from the Veteran, obtain any identified outstanding records in this regard.

2.  Obtain all outstanding VA treatment records, to include Milwaukee VAMC and Union Grove VA outpatient clinic records dated from May 19, 2014.  See October and November 2015 Statements in Support of Claim.

3.  Then, schedule the Veteran for a VA pulmonary examination to determine the current nature and severity of his histoplasmosis of the right lung.  The electronic claims folder, along with any additional evidence obtained, must be made available to the examiner for review.  The examiner should complete all indicated diagnostic tests and studies, to include a pulmonary function test (PFT). 

4.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow appropriate time for response.  Then, return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




